                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CELLWITCH, INC.,                                   Case No. 4:19-CV-01315
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANT'S
                                                 v.                                         MOTION TO STAY DISCOVERY
                                   9

                                  10     TILE, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is the motion to stay discovery filed by Defendant Tile, Inc. (“Tile”).

                                  14   The Court has considered the parties’ papers, relevant legal authority, and the record in this case,

                                  15   and GRANTS Defendant’s motion to stay discovery.

                                  16                                            BACKGROUND

                                  17          Plaintiff Cellwitch, Inc. (“Cellwitch”) filed the complaint in this case on March 12, 2019.

                                  18   In brief, Cellwitch alleges that Tile infringed on U.S. Patent No. 8,872,655 by copying Cellwitch’s

                                  19   technology and using it to establish a dominate position in the personal object tracking sector.

                                  20   Tile has moved to dismiss for failure to state a claim, and it moves to stay discovery pending

                                  21   resolution of that motion. The Court received the parties’ joint letter dated September 9, 2019, in

                                  22   which Cellwitch and Tile explain their respective positions about the instant issue.

                                  23                                               ANALYSIS

                                  24          Federal Rule of Civil Procedure 26(c) provides that a court may “for good cause, issue an

                                  25   order to protect a party or person from annoyance, embarrassment, oppression, or undue burden or

                                  26   expense” by, inter alia, forbidding discovery or by specifying terms, including time and place, for

                                  27   disclosure or discovery. Fed. R. Civ. Proc. 26(c)(1)(A)-(B). The Court has discretion to stay

                                  28   discovery pending the resolution of dispositive motions, including motions to dismiss. See, e.g.,
                                   1   Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir. 1987); see also Wood v. McEwen, 644 F.2d 797, 801

                                   2   (9th Cir. 1981) (good cause to stay discovery may exist where a court is “convinced that the

                                   3   plaintiff will be unable to state a claim for relief”). “A party seeking a stay of discovery carries

                                   4   the heavy burden of making a ‘strong showing’ why discovery should be denied.” Gray v. First

                                   5   Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990) (quoting Blankenship v. Hearst Corp., 519

                                   6   F.2d 418, 429 (9th Cir. 1975)). “The moving party must show a particular and specific need for

                                   7   the protective order, as opposed to making stereotyped or conclusory statements.” Id. (citations

                                   8   omitted).

                                   9          To determine whether to grant a protective order to stay discovery pending resolution of

                                  10   dispositive motions, the Court considers the following two factors: (1) whether the pending

                                  11   motion is potentially dispositive of the entire case, or at least dispositive on the issue at which

                                  12   discovery is directed; and (2) whether the court can decide the pending dispositive motion absent
Northern District of California
 United States District Court




                                  13   additional discovery. Pac. Lumber Co. v. Nat’l Union Fire Ins. Co., 220 F.R.D. 349, 352 (N.D.

                                  14   Cal. 2003) (internal citations omitted); see also In re Nexus 6p Prod. Liab. Litig., No. 17-cv-2185-

                                  15   BLF, 2017 WL 3581188, at *1 (N.D. Cal. Aug. 18, 2017) (citing cases). If these two questions

                                  16   are answered affirmatively, the court may issue a protective order. Pacific Lumber, 220 F.R.D. at

                                  17   352. “However, if either prong of this test is not established, discovery proceeds.” Id. The nature

                                  18   of this two-factor test requires the court to take a “preliminary peek” at the merits of the pending,

                                  19   potentially dispositive motion to determine whether a stay is granted. See Tradebay, LLC v. eBay,

                                  20   Inc., 278 F.R.D. 597, 602 (D. Nev. 2011).

                                  21          Tile moves to dismiss for Cellwitch’s failure to state a claim for which relief can be

                                  22   granted. Cellwitch does not comment on whether this motion would be dispositive, but instead

                                  23   argues that Tile failed to meet its burden to stay discovery pending the outcome of the motion.

                                  24   While the Court does not provide an opinion on the merits of the pending motion to dismiss, the

                                  25   Court concludes that the motion has the potential to be dispositive. If granted, Cellwitch’s patent

                                  26   would be found invalid for lack of patentable subject-matter under 35 U.S.C. section 101. As

                                  27   Cellwitch only claims alleged patent infringement, every claim in its complaint would be subject

                                  28   to dismissal. See Carter v. Oath Holdings, Inc., No. 17-cv-07086-BLF, 2018 WL 3067985, at *4
                                                                                          2
                                   1   (N.D. Cal. June 21, 2018). Accordingly, the Court concludes that Tile has satisfied the first prong

                                   2   of the Pacific Lumber test.

                                   3          Tile argues the second prong is met because the Court only needs to look at the pleadings

                                   4   in order to issue a decision about its motion to dismiss. The Court concludes no other discovery is

                                   5   needed for the resolution of Tile’s motion. See In Re Nexus 6p Prods., 2017 WL 3581188, at *2

                                   6   (“[t]he Court also notes that the pending motions to dismiss are fully briefed, and can be decided

                                   7   without additional discovery.”). The Court therefore holds that Tile has met its burden under the

                                   8   second prong of the Pacific Lumber test.

                                   9          While it did not address the Pacific Lumber prongs in its analysis, Cellwitch argues that

                                  10   the Court should deny the motion to stay discovery because (1) the stay would prejudice Cellwith,

                                  11   (2) Tile would not suffer a hardship, and (3) the stay would not benefit the orderly course of

                                  12   justice. (Dkt. No. 52, Plaintiff’s Opposition to Plaintiff’s Motion to Stay Discovery, at 8.) The
Northern District of California
 United States District Court




                                  13   Court is not persuaded. Cellwitch does not demonstrate that it will suffer harm if the Court stays

                                  14   discovery briefly until after the Court rules on Tile’s motion to dismiss. In the interest of judicial

                                  15   efficiency and conserving the Court’s resources, the Court finds that Tile has met its burden to

                                  16   stay discovery pending a decision on the upcoming motion to dismiss. The Court GRANTS Tile’s

                                  17   motion to stay discovery until such further ruling.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 22, 2019

                                  20                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
